DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/2/22 and 8/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16447671, 16444486, 16558921, and US Patents 10525250, 11400195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method for delivering a composition into an infusion device. The method includes inserting a male connector into a female connector of the infusion device both of which have a tapered surface. The male connector further includes a recess proximal to a distal end of the male connector that is designed to contain an antimicrobial composition. When the male connector is inserted into the female connector the recess and the tapered wall of the female connector forms a cavity such that when fluid flows into the cavity at least a portion of the antimicrobial composition is dispersed into the fluid. The male connector further includes a fluid flow channel extending through the male connector. The closest prior art is Zeibol et al. (US 2013/0204231 A1). Zeibol teaches a method of delivering an antimicrobial composition including inserting a male connector into a female connector. The male connector including a recess having an antimicrobial composition that is released when fluid is located in the cavity formed by the recess and the female tapered wall surface. However, Zeibol does not teach that a fluid flow channel exists through the male connector. In contrast Zeibol teaches a closed male connector such that fluid is trapped between the male connector and a pinch clamp thereby isolating the fluid for packaging and other purposes. Adding a flow channel through the male connector would allow fluid previously isolated in the cavity to exit out of the device, thereby defeating the purpose of the Zeibol reference for containing the fluid within the device. No combination of references provides motivation to add a fluid flow channel through the male connector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783